            Case 1:20-cv-01158-NONE-EPG Document 18 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9     ANGELA HARRIS,                                       Case No. 1:20-cv-01158-NONE-EPG

10                     Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                            DISMISSAL AS TO CONCORD
11     v.                                                   SERVICING CORPORATION ONLY

12
       CONCORD SERVICING CORPORATION,                       (ECF No. 17)
13     et al.,

14                     Defendants.

15

16           On October 29, 2020, Plaintiff Angela Harris filed a notice of voluntary dismissal of

17    defendant Concord Servicing Corporation only, with prejudice. (ECF No. 17.) Defendant

18    Concord Servicing Corporation has not filed either an answer or a motion for summary

19    judgment. Accordingly, in light of the notice, the case against Concord Servicing Corporation

20    has ended, and Concord Servicing Corporation is dismissed with prejudice. See Fed. R. Civ. P.

21    41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the

22    Court is respectfully directed to indicate that defendant Concord Servicing Corporation is

23     terminated from this action as of the date this order is entered.
     IT IS SO ORDERED.
24

25      Dated:     November 2, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
